Citation Nr: 1541983	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert W. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Des Moines, Iowa RO is currently the Agency of Original Jurisdiction (AOJ) in this case.

The Board has twice previously denied this appeal.  The first denial was in a July 2010 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2012 decision, the Court vacated the July 2010 Board decision and remanded the matter for further adjudication.  

In December 2014, the Board denied this appeal.  The Veteran appealed that decision to the Court.  In May 2015, the Court granted a joint motion for remand (JMR) of the Parties, vacated the Board decision, and remanded the matter to the Board for action with the terms of the JMR.  In the JMR, the Parties agreed that the Board did not consider a November 9, 2014 Individual Unemployability Assessment Update (IUAU), authored by "C.B.," a vocational consultant, that the Veteran's representative had submitted to the VA RO and evidence intake center on December 3, 2014.  The Parties noted that they "have confirmed through VBMS that this evidence was received by VA on December 8, 2014."  

The Veterans Benefits Management System (VBMS) documents that November 2014 IUAU was received by VA on December 8, 2014.  VBMS also documents that the November 2014 IUAU was stored in the Veteran's VBMS file on January 8, 2015.  It is noted that the letter from the Veteran's representative accompanying that IUAU is addressed to the RO.  

While the evidence was indeed in "VA's" possession, the Board did not have knowledge that this evidence had been received when it issued the decision on December 14, 2014, delaying the case once again. 

In June 2014, the Board sent a letter to the Veteran with a copy to his representative informing them that the appeal had been returned to the Board's docket.  If the evidence had been sent to the Board, rather to a different VA office, it is likely that the Board would have had notice that the evidence was in VA's possession before the December 2014 decision mailed out on December 14, 2014, avoiding more unneeded delay in the adjudication of this case.  

Following the Court's May 2015 Order granting the JMR, the case was returned to the Board.  It does not appear that a letter was sent by the Board to the Veteran or his representative informing them that the case had been returned to the Board from the Court and allowing for 90 days to submit additional evidence and argument.  On June 15, 2015, the Board received a letter from the Veteran's representative.  The representative stated that the correspondence was in lieu of a response to a "90 Day Letter" that he had not yet received.  The representative stated that the Veteran waived RO consideration of the evidence submitted with the correspondence.  The representative also stated that the Veteran did not have any additional evidence to submit and requested that the Board issue a decision without the unnecessary delay of issuing a 90 day letter.  

The Board has reviewed the record and determined that the appeal is ready for adjudication.  As the Veteran, through his representative, has indicated no purpose would be served by providing a 90 day letter and has expressly asked that VA not delay the case (beyond the delays noted) to issue such a letter, the Board will proceed with the adjudication of this appeal.  

The Veteran testified before a Decision Review Officer (DRO) at the AOJ in April 2009.  He and his spouse testified before a Veterans' Law Judge (VLJ) of the Board in May 2010.  That VLJ is no longer employed at the Board.  The Veteran requested a hearing with a VLJ who would participate in the adjudication of his appeal.  In September 2012, the Veteran and his spouse testified via video-conference at a hearing before the undersigned VLJ.  Transcripts of all hearings are of record.  

The issues of entitlement to higher disability ratings for tinnitus, hearing loss, and posttraumatic stress disorder (PTSD) it appears have been raised by the record, but the AOJ has not yet issued a rating action adjudicating those issues.   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

An explanation of this referral for AOJ consideration is in order as it arises in an atypical manner.  

In a November 2006 rating decision, the AOJ granted service connection for PTSD.  In January 2007, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  In the July 2007 rating decision on appeal, the AOJ denied the TDIU claim and denied higher ratings for tinnitus, hearing loss, and PTSD.  

In a notice of disagreement (NOD) received by VA in August 2007, the Veteran stated that he wanted to appeal the July 2007 denial of individual unemployability.  He did not file an NOD with regard to the other determinations in the July 2007 rating action.  

In April 2009, the Veteran filed a claim for an increased rating for PTSD.  The AOJ denied that claim in an unappealed June 2009 rating decision and that decision became final.   

In January 2009, the AOJ issued a Statement of the Case (SOC) as to the TDIU appeal and the Veteran subsequently perfected that appeal via a VA Form 9 Substantive Appeal.  

The Board last addressed the TDIU issue in the February 2013 Remand.  In the narrative portion of that Remand, the Board explained that at the November 2012 hearing, the Veteran's spouse testified that the Veteran's PTSD symptoms are worse than what he reports because he downplays his disability and does not like to admit to its severity.  The Board explained that an examination to address whether the Veteran's current rating for PTSD accurately reflects his overall disability picture, either prior to or in conjunction with the examination on unemployability, is needed.  

In the directive portion of that Remand, the Board directed the AOJ to provide an examination or examinations to determine the current severity of his PTSD disability and evaluate his unemployability in consideration of all of the service connected disabilities.  The question posed by the Board for the examiner was whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities only.  The Board identified his service-connected disabilities as PTSD, hearing loss, and tinnitus.  The Board also directed that the AOJ must make a determination as to whether the Veteran's PTSD is adequately compensated by the current 50 percent rating and/or TDIU is warranted under § 4.16(a).  

The Board directed the AOJ that if a TDIU was not granted, the AOJ must refer the claim for increased rating to the Undersecretary of Benefits of the Director of VA's Compensation and Pension (C&P) service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

The Board's request that the AOJ must make a determination as to whether the Veteran's PTSD is adequately compensated by the current 50 percent rating was a referral to the AOJ of the PTSD increased rating claim that appeared to have been raised during the hearing.  Typically, the Board places referrals to the AOJ in the Introduction of a document.  

But, regardless of where the Board placed the referral, at the time of the February 2013 Remand the only issue that the Board had jurisdiction over was entitlement to a TDIU.  That has not changed.  

Following the Board Remand, the AOJ issued a Supplemental Statement of the Case (SSOC) in May 2014.  Up to that point, there was no indication that either VA or the Veteran was under the impression that any issue other than entitlement to a TDIU was on appeal to the Board.  This is shown by the Board's actions in the February 2013 Remand as it listed only the TDIU issue.  It is also, importantly, shown by the actions of the Veteran's representative in February and March 2014 letters in which the representative himself only referred only to the TDIU issue.  

In the May 2014 SSOC the AOJ listed three issues: entitlement to a TDIU, entitlement to a compensable evaluation for hearing loss, and entitlement to an increased rating for PTSD.  This appears to have caused some confusion because in a May 2014 letter, the Veteran's representative stated that the said letter was a "VA 9 Appeal in response to the Supplemental Statement of the Case."  He indicated that the Veteran was seeking a higher rating for PTSD, a higher rating for hearing loss, and a TDIU.  

Importantly, the Board finds that this May 2014 letter is not a Substantive Appeal (VA Form 9) or an NOD as to any issue.  The TDIU issue has already been perfected to the Board so no additional substantive appeal is required as to that issue.  The AOJ has not yet issued a rating action with regard to the PTSD and hearing loss rating claims so the appellate process cannot have yet begun as to those matters.  Further superfluous delays in the full adjudication of this case, as requested by the Veteran himself, must be avoided.  The delays in this case have been significant, for reasons cited above.   

The appellate process follows sequence set by statute and regulation.  Following receipt of a claim for VA benefits, the AOJ must issue a decision and inform the claimant of the decision and how to initiate an appeal.  38 U.S.C.A. § 7104 (West 2014).  The claimant may then initiate an appeal of an unfavorable AOJ decision to the Board by filing NOD.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. 20.302 (2015).  Then, if the appeal is not otherwise resolved, the AOJ must furnish to the appellant a statement of the case (SOC).  38 U.S.C.A. § 7105(d) (West 2014).  The appellant must then file a timely substantive appeal (typically a VA Form 9) to complete the appeal to the Board.  Id.  

An SSOC is a document prepared by the AOJ to inform the appellant of any material changes in, or additions to, the information included in the SOC or any prior SSOC.  38 C.F.R. § 19.31(a) (2015).  In no case will an SSOC be used to announce a decision by the AOJ on issues not previously addressed in the SOC, respond to an NOD or to respond to newly appealed issues that were not addressed in the SOC.  Id.  In this case, the AOJ did not adhere to binding regulation, the Board must. 

What the Board did in the February 2013 Remand was "refer" to the AOJ a claim of entitlement to a higher rating for PTSD.  The AOJ has not yet issued a rating action on that claim.  There thus cannot have been an NOD.  Hence, the Board does not have jurisdiction over it.  The recent letter of September 11, 2015 from the Veteran's attorney only support the finding that this issue is not before the Board at this time.    

The issue of entitlement to a higher rating for PTSD is again referred to the AOJ for appropriate action.  

Similarly, the inclusion of a hearing loss rating issue in the May 2014 SSOC does not confer jurisdiction on the Board.  

The Board has reviewed the September 11, 2015 statement of Mr. Chisholm and believes it understands the predicament:  As the TDIU issue is before the Board (and at one point before the Court) the RO believes, it appears, it cannot addressed the increased rating issue without creating acute procedural problems that will only lead to more litigation.  

To address the concerns of both the Veteran and his attorney, the Board wishes to clearly state that the RO should now address the following claim:  Entitlement to an increased evaluation for PTSD with associated depression.  

The Board apologies for the delays in this case. 


FINDING OF FACT

The Veteran's service connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.  

CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.340, 4.3, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU - Merits

Total disability compensation ratings may be assigned under the provisions of 38 C.F.R. § 3.340. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.341 (2014).  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). 

A total rating based on individual unemployability due to service-connected disability or disabilities, referred to as a TDIU, may be assigned in the first instance by the Board or the AOJ when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

In cases where these percentages are not met, as in this case, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU as it was in this case.  See 38 C.F.R. § 4.16(b) (2014).  

Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considered in determining whether a TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In deciding this appeal, the Board has considered whether a TDIU is warranted for any period of time on appeal as well as for the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Here, the appeal must be denied because the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation, even when taking into account is educational and occupational background.  Thus, the Board need not discuss whether the percentages listed above have been met.  

In this case, service connection has been established for three disabilities.  Service connection for tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated noncompensable, has been effective since August 2002.  Service connection for PTSD, rated as 50 percent disabling, has been effective since July 2005.  

In the January 2012 decision, the Court found problematic that the medical evidence of record relied on by the Board in the July 2010 decision addressed the Veteran's service-connected disabilities in isolation as to the effect on his employability.  The Court stated that there was insufficient competent medical evidence of record on whether the Veteran was unemployable as a result of the combined effect of his service-connected disabilities.  The Court remanded the matter to the Board to either obtain an adequate medical opinion on the issue or explain why the current record medical evidence suffices for a decision on entitlement to a TDIU.  

The Court found it unclear as to whether the Board had determined that the Veteran was (1) unemployable despite his service-connected disabilities, or (2) unemployable based upon non-service connected disabilities.  The Court also explained that on remand to the Board, the Veteran's educational and occupational history, as they have a bearing on an unemployability determination, must be addressed by the Board.  

In the Veteran's January 2007 VA Form 21-8940, he indicated that he worked 40 hours per week as a general laborer from 1990 to October 1999.  During the April 2009 DRO hearing, the Veteran testified that he had been unable to hold a job since 2002.  

In the Veteran's brief to the Court prior to the January 2012 decision, it was noted that the Veteran's last employment was in 2002 in janitorial services.  

During the November 2012 Board hearing, he testified that he began receiving Social Security disability benefits for a back disability in 1999 or 2000, before 2002.  

In the instant decision, the Board explains that the Veteran's service-connected disabilities, acting together or separately, have not rendered him unable to secure and follow a substantially gainful occupation during any period on appeal.  In doing so, the Board refers to May 2013 VA examination reports and a November 2012 private Individual Unemployability Assessment that provide sufficient medical evidence that the Veteran's hearing loss and tinnitus have no effect on his employability, as well as other relevant evidence of record.  

The VA psychologist who examined the Veteran in May 2013 (and relied on expert evidence from an audiologist) concluded that the Veteran's service connected disabilities did not render him unemployable, providing highly probative evidence against this claim. 

Furthermore, C.B., the individual who authored the IUA and IUSU explained that his tinnitus and hearing loss had no appreciably significant or added effect on the Veteran's inability to work.  

In May 2013, VA afforded the Veteran examinations of his service-connected disabilities with regard to the TDIU issue.  

As to the hearing loss/tinnitus examination, the audiologist documented that, in the Veteran's own words, the impact of his tinnitus on the ordinary conditions of life, including the ability to work, was that he was able to ignore the tinnitus during the day when he wears his hearing aids but the tinnitus keeps him up at night when he does not use his sleeping aid medication (medication that he uses for nightmare prevention).  

As to the impact of his hearing loss, again in the Veteran's own words, the audiologist documented that the Veteran reported that he does not hear well at a distance and does not hear soft spoken people.  He reported that his hearing aids help quite a bit and that he really notices that hearing people is easier and cleaner with the hearing aids.  

Simply stated, some of the Veteran's own prior statements provide evidence against this claim. 

The audiologist provided an opinion that the Veteran's hearing loss and tinnitus do not render him unable to secure and maintain substantially gainful employment.  She explained that his word recognition ability is excellent and that he was able to converse with the audiologist without visual cues or frequent repetition.  This is consistent with other evidence of record including an April 2007 VA audiologist examination report and the November 2012 IUA.  The Board discusses that report in more detail below.  

A VA psychologist examined the Veteran on the May 2013 date as the audiologist's examination.  Following examination, the psychologist asked the Veteran if he had anything to add.  The Veteran referred to difficulties he had during service, including his period of AWOL, and offered his belief that his anger caused him to walk off of jobs.  

As to the employability question, the psychologist opined that it is less likely than not that the Veteran's PTSD, either alone or together with his hearing loss and tinnitus, renders him unable to service and follow a substantially gainful occupation.  The examiner explained that although the Veteran's psychological symptoms do have some effect on his employment, he has been able to work in the past and the major deterrent at present is his nonservice-connected physical disabilities.  The psychologist then explained that irrespective of his non-service connected physical disabilities, his social activities indicated the residual functional capability for at least sedentary work with low public contact from a mental standpoint.  The psychologist included in his report the information from the audiologist and took that report into consideration.  

Also associated with the claims file is the November 2012 Individual Unemployability Assessment (IUA) and the November 9, 2014 Individual Unemployabilty Assessment Update (IUAU) signed by "C.B.", a Vocational Consultant.  

In the November 2012 IUA, C.B. stated that the Veteran last worked in 1999, sustained a back injury that prevented him from returning to work and receives Social Security benefits for his disability.  C.B. explained that the Veteran has a high school diploma but has not successfully completed any formal education or vocational training.  C.B. also explained that the Veteran can read and write adequately but does not know how to use a computer and is not interested in learning to use one.  

Essentially, C.B. opined that the Veteran was rendered unable to work by his nonservice-connected back injury in 1999 (a finding that provides more evidence against this claim), that his inability to work caused his PTSD symptoms to get worse, and the worsened PTSD symptoms now render him unable to work.  C.B. opined that if the Veteran had been able to keep working, i.e., had not injured his back, the diversion of working would have prevented his PTSD symptoms from worsening but, conversely, his PTSD symptoms worsened without the diversion of working to keep them subdued and even if he did not have the back disability his PTSD symptoms would prevent him from working.  

After stating that he found the Veteran credible as to reports of his functional limitations, and prior to summing up his opinion, C.B. stated as follows:  

I think it unlikely and improbable that this veteran could sustain the rigors of occupationally required levels of concentration, persistence, pace, attendance and punctuality given his constant fatigue and random daily napping, secondary to PTSD-related sleep insufficiency/deprivation.  

Finally, C.B. opined that the Veteran's tinnitus and hearing loss have no appreciably significant or added effect on his ability to work competitively.  

C.B.'s opinion with regard to the tinnitus and hearing loss is consistent with the bulk of the other evidence of record.  His report is probative of a finding that the Veteran's tinnitus and hearing loss is not a factor in his unemployablity.  The quintessential issue is the PTSD. 

Following the May 2013 psychologist's opinion, the Veteran's representative submitted the November 2014 IUAU.  Based on a detail review of this report, the Board finds that this opinion is more in the nature of argument than an expert opinion.  

In that 2014 IUAU, C.B. stated that he was now in receipt of the updated audiological examination and an April 29, 2014 letter from the Director of Compensation and that he had been asked to render a current vocational opinion in light of the new information.  C.B. explained that he was now focusing on the Veteran's service-connected disabilities.  

Despite stating that he was going to focus on the Veteran's service-connected disabilities, what C.B. did was focus on the April 2031 psychologist's opinion.  C.B. disagreed with the psychologist's conclusion that the Veteran's service-connected mental disability did not render him unemployable.  C.B. then listed the opinion provided by the audiologist who examined the Veteran in May 2013 and noted that the Director of VA Compensation Service concluded that "this was not a case 'where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment."  

C.B. remarked that he had an opinion contrary to that of the Director of Compensation Service.  C.B. stated his opinion as follows (the Board has replaced the name of the psychologist who rendered the 2013 opinion with [ ] in all instances, the other bracketed text is as it was found in the November 2014 IUAU):

I opine that this case is positive for "exceptional or unusual disability pictures" in that this Veteran has been struggling with PTSD since his initial psychiatric hospitalization in 2005 (see my initial assessment).  Further, the Veteran has had consistently low [and declining] GAF Scores of 55 or less during the past eight or so years had has never had a GAF Score above 55.  Contrary to what Dr [ ] stated, it is my perspective that the Veteran has not been able to work due to his PTSD since 2005.

C.B. the provided his opinion in a section titled Conclusion, as follows (with the same explanation as to the brackets):  

From a practical vocational rehabilitations perspective, I opine that it is at least as likely as not that the combination (my emphasis) of PTSD symptoms Dr. [ ] reported and his GAF Score of 52 - in and of themselves - preclude the Veteran from securing and following a substantially gainful occupation.  

I opine that Dr. [ ]'s noted symptoms of "difficulty falling or staying asleep, irritability or outbursts of anger, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood [and] difficult in establishing and maintaining effective work and social relationships" and his GAF Score of 52 are fully inconsistent with the Veteran's ability to work reliably and competitively in any occupation.  Dr. [ ]'s caveat that the Veteran's PTSD results in "occupational and social impairment with reduced reliability and productivity" clearly jeopardizes if not precludes successful, consistent employment.  I note that Dr [ ],s diagnosis and GAF Score are consistent with those of other examiners in the C-File, and as such my initial 2012 opinion regarding the Veteran's total unemployability remains unchanged.  The consistent diagnoses and similar GAF Scores serve to confirm and support my view of the Veteran's unemployability.

Dr. [ ]'s intimation that [since] the "veteran has been able to in the past maintain employment" the Veteran is [ostensibly therefore] able to work gainfully presents and incomplete vocational profile of the Veteran.  As noted in my initial assessment, the Veteran stopped working in 1999 due to his industrial (back) injury - not due to this PTSD.  Dr. [ ] did not include this information in his report.  As I noted in my initial report, the SSA determined Veteran totally vocationally disabled around 2000 due to his work related back injury.  I also noted that the Veteran's underlying PTSD initially became manifest with a [mental] hospitalization in 2005.  While I agree with Dr. [ ] that the Veteran "has been able to in the past maintain employment," I am concerned that his statement does not include any mention that the PTSD became a significant unemployability factor after 2005.  

I other words, I agree that the Veteran is "able to maintain employment in the past" (prior to 1999),) however, the Vetearn subsequently became unable to work due to a non-service connected back injury.  Thereafter, the Veteran's PTSD symptoms increased as documented in the medical records.  As of 2005, I continue to opine that the Veteran has not been able to retain and sustain employment due to his service connected PTSD, separate and apart from his lumbar disability.  This is so even if I don't take into account the Veteran's reported (see my initial report) need to take random naps during the day, secondary to his diagnosed PTSD-related chronic sleep impairment.  

In summary, given the above noted PTSD symptoms, it is at least as likely as not that the veteran could not sustain the rigors of occupationally required levels of concentration, persistence, pace, attendance and punctuality - let alone the basic ability to get along with coworkers and supervisors - required in the workplace.  I maintain that his TDIU start date began in June 2005 - the date he was admitted to a psych ward relative to his PTSD symptoms and the date that he applied for TDIU.  

I affirm that my conclusion as to the veteran's TDIU status is based on my (initial) direct vocational interview with the veteran and his wife, on my study and review of his entire 1297 - page C-File, on the recent medical documents referred to in this report and on my professional knowledge and background as a vocational specialist for over thirty years.  

The Board affords C.B.'s opinion much less probative weight than the psychologist's opinion rendered in a May 2013 as to whether the Veteran's PTSD renders him unemployable.  This weighing by the Board is based on a comparison of the rationales provided and detailed review of the evidence. 

In the 2012 IUA, C.B.'s rationale was based on the Veteran's and his spouse's reports that the Veteran is tired and lethargic because of sleep difficulties and he tends to isolate because of his PTSD and it is these symptoms that render him unemployable.  C.B. then concludes that he believes it unlikely and improbable that the Veteran could sustain the rigors of occupationally required levels of concentration, persistence, pace, attendance, and punctuality given his constant fatigue and random daily napping, secondary to PTSD.  

In the 2014 IUAU, C.B.'s rationale is that the symptoms that the 2013 psychologist found present, together with the GAF scores, are sufficient to show that the Veteran is unemployable.  The Board finds this rationale is untenable:  The symptoms listed by the psychologist are those found in the schedular criteria for the 30 percent and 50 percent ratings for mental disorders, and the level of impairment expressed by the psychologist is that level of impairment specified for the 50 percent schedular rating for mental disorders.  The 50 percent rating for mental disorders is based on the following criteria:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

The 30 percent rating for mental disorders is based on the following criteria: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the DSM-IV and is now based on the DSM-V. 38 C.F.R. § 4.130 (2012 & 2015).  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  The DSM-V does not contain the GAF.  

GAF scores between 51 and 60 were assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

GAF scores between 41 and 50 were assigned when there was serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

C.B.'s rationale is internally inconsistent and contains no explanation to account for this inconsistency.  More importantly, it is based on symptoms and GAF scores alone, but does not link those symptoms and GAF scores to the Veteran as to why they support a finding of unemployability.

C.B.'s reliance on the GAF scores is not supported by the definition of the scores.  The GAF score of 52, by definition, means that the Veteran has moderate occupational difficulty.  C.B. does not explain how the Veteran's score, which means moderate occupational difficulty, also means that he is "unemployable".  Indeed, the GAF scores that C.B. relies on, standing alone, are evidence against a finding that he is unemployable, not in favor of it. 

Similarly, C.B. relies on symptoms that support no more than occupational impairment with reduced reliability and productivity and does not explain how these symptoms make the Veteran "unemployable"; simply that they do.  

Simply stated, a detailed review suggest that C.B.'s opinion would place all Veteran's with symptoms that support a 50 percent schedular rating for a mental disorder in a category for a 100 percent rating if those persons who were unemployed.  While someone could be unemployable due to such symptoms, an opinion, such as C.B.'s, that relies solely on the symptoms with no explanation as to how those symptoms impact on this individual veteran, is insufficient to show that the person is unemployable due to the symptoms.  A TDIU is based on the individual's circumstances, not the average impairment due to service-connected disability but C.B.'s opinion does not make that distinction with regard to the Veteran's symptoms or his GAF score - by his own account, C.B. finds the symptoms and GAF score alone to show unemployablity.  The opinion makes little sense when viewed with the evidence as a whole.    

C.B.'s conclusion that the Veteran "could not sustain the rigors of occupationally required levels of concentration, persistence, pace, attendance and punctuality - let alone the basic ability to get along with coworkers and supervisors" is just that, a conclusion.  It does not explain how these symptoms make the Veteran unemployable.  

Significantly, C.B. provided the same conclusion in his 2012 IUA - but in the context of the Veteran's reported fatigue and need for daily napping.

By C.B.'s own account, someone with the level of disability that corresponds to a 50 percent rating for a mental disorder has such disability that his or her mental disorder "jeopardizes if not precludes successful employment."  But by the plain language "reduced reliability and productivity", does not equate to unemployability.  C.B. does not explain how it does in this case.  

The Board is not concluding that a veteran with a GAF score of 52 and the symptoms that the Veteran has is categorically excluded from entitlement to a TDIU.  Rather, a rationale for granting TDIU based solely on the symptoms listed in the 30 and 50 percent criteria for mental disorders and GAF scores of 52-55, does not support a conclusion that the person is unable to secure and follow a substantially gainful occupation due to a service-connected mental disorder.  A Veteran with a 50% rating for PTSD will have problems, this is clear, but the facts that provide the basis for the 50% rating do not provide a basis to find the Veteran can not work because of the 50% finding. 

VA has a rating schedule that is used for rating disabilities and is based on the average impairment in earning capacity caused by a disability.  In contrast, entitlement to a TDIU is based on an individual's particular circumstance.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The November 2014 IUAU's rationale is simply not one addressing the individual's circumstance.  Rather, it is based on the symptoms noted in the rating schedule for rating a disability based on average impairment and the numerical GAF score which does not stand for what C.B. claims it stands for.  

C.B.'s contention that the 2013 psychologist's opinion is flawed for not mentioning that the Veteran's PTSD became a significant unemployability factor after his pre-2000 employment is a circular argument.  The psychologist clearly was of the opinion that the Veteran's PTSD was not a factor in whether he was unemployable.  The 2013 psychologist's opinion is internally consistent.  

Simply stated, overall, it appears that C.B.'s contention is no more than a contention that the 2013 psychologist's opinion is flawed because it does not agree with C.B.'s opinion.

Finally, C.B.'s disagrees with the Director of Compensation Service and contends that the Veteran has an unusual disability picture because he has had PTSD for ten years.  The basis of this rational is even more unclear than the above:  C.B.'s disagreement in this regard is not probative of the key issue in this case - whether the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability.  The rational again suggest a strange outcome:  any Veteran who has a service connected disability for ten years is "usual" and, therefore, should be given an extra-scheduler evaluation.  The more detail review of this opinion and the evidence as a whole only provides more questions as to its proficiency.

The May 2013 psychologist's examination report includes the Veteran's report that he gets to sleep ok but is wide awake after four or five hours, cannot get back to sleep, and catnaps, or sits in a chair, or tries to go back to bed.  

However, in describing his previous day, the Veteran reported that he went to church and then went to a dance recital of his grandchildren.  

The Board finds that the psychologist's determination that the Veteran's PTSD results in occupational impairment with reduced reliability and productivity is more in line with the description of his symptoms than C.B.'s conclusion that because the Veteran has difficulty sleeping, is lethargic, tends to isolate, and believes that he requires naps, he is unable to secure and follow a substantially gainful occupation.  

The May 2013 VA examination report is also more consistent with what the Veteran has reported.  

Significantly, the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board has sufficient medical evidence of record to decide the claim.  Although the Board finds the May 2013 opinion to be more probative than C.B.'s IUA and IUAU, it decides this appeal on all of the relevant and probative evidence, not the medical opinions in isolation.  

In this regard, some of the Veteran's own statements provide factual evidence against this claim.

For example, during the April 2009 hearing, the Veteran testified that he could not work because of his difficulty in getting along with people - essentially that he was afraid that he would lose his temper.  

Importantly, he did not mention fatigue, sleep problems, or isolation as impacting on his work ability.  

During the 2010 hearing, the Veteran again did not mention fatigue, sleeping problems, or a tendency to isolate as impacting on his ability to work.  Rather he reported that in the past he tended to walk off of jobs when he gets angry.  

During the November 2012 hearing, the Veteran testified that the reason he thought his PTSD prevented him from working was because the last job he had he almost got fired because his supervisors were telling him to do things that he did not want to do and that he believes he should not have had to do because of his seniority.  He also reported that he almost got fired from three previous jobs but walked away because he could not take it anymore.  He explained that he did not agree with how things were done on those jobs and walked off the jobs rather than argue.  

He then testified that he left his last job, in 1999, because he injured his back and could not use his right arm.  

During the November 2012 hearing, the Veteran testified that his PTSD symptoms worsened after he stopped working in 1999.  Although the Veteran reported that he goes to the grocery store late, when it is less crowded, he also reported that he goes to church and bible study.  This tends to show that he is not severely impacted by his isolating tendencies (the basis for the 50% finding) as far as employment because it tends to show that, although he may prefer little contact with others, he is able and does engage in such contact and can do work. 

With regard to the sleep problems, he reported that he wakes up due to PTSD type nightmares and tends to fall asleep when sitting in the recliner during the day.  He stated that "I'll just doze off."  

The Veteran next explained that without his hearing aids it is difficult to hear what is going on but if he does hear someone say something derogatory it will set him off.  When asked how his hearing problems affected his ability to work, the Veteran testified that it is more about his mental state.  The Veteran's spouse said she thought the Veteran would have trouble in the workforce because he cannot get along with people.  

Based on a detailed review of the above, the Board finds that the Veteran's and his spouse's statements are evidence against assigning a TDIU. 

In this regard, it is clear from this testimony that the Veteran and his spouse believe he has problems with work due to difficulty working with others (which is not in dispute, in fact it is the basis for the current findings, without which he would have no compensation for his service connected problems).  His sleep problem, from the Veteran's own description, is that he dozes off when sitting in the recliner.  The Board finds his own description of his PTSD to be consistent with the May 2013 examination report and inconsistent with the November 2012 IUA and December 2014 IUAE.  

It is also clear from his testimony and statements that his hearing loss does not impact on his employability.  Indeed, his testimony amounts to his belief that to the extent that he can hear with hearing aids, in other words his ability to hear is a problem due to the irritability that may arise if he hears derogatory comments.

The rationale provided by C.B. with regard to fatigue in the IUE is inconsistent with the other evidence of record, including some of the Veteran's own statements, as to the effect of his sleep problems and isolation tendencies.  The Board therefore affords it less probative value than the VA psychologist's report which consistent with the other evidence of record.  

As already noted, C.B.'s IUAE is based on the presence of symptoms with no tailoring to the individual's circumstances and GAF scores that by definition do not have the meaning that C.B. attaches to them.  

As to the Veteran's contention that he cannot work because of his inability to get along with others, such contention is not supported by the record.  Although he may have quit jobs prior to his 1990 to 1999 employment, which has been his contention, he did not quit that 1990 to 1999 job due to a service-connected disability - he left because of a nonservice-connected disability, a fact that only provides evidence against this claim.  His opinion that he would have been fired or quit because of his service-connected disability if he had not left is no more than mere speculation and not consistent with the record.  

Indeed, the record provides evidence to the contrary as he did not quit or get fired because of a psychological symptom, but rather worked for 10 years and left due to a non-service connected disability.  The facts of the Veteran's work history do not support this claim.   

The May 2013 examination report is also consistent with other medical evidence of record.  In April 2009, VA afforded the Veteran an examination with regard to his PTSD.  The examiner opined that the Veteran's present level of disability would likely cause difficulty in productivity and reliability if he were to attempt gainful employment.  His symptoms at that time were essentially isolation, difficulty in concentration, irritability without assaultiveness, and disrupted sleep resulting in his being tired the next day, and that he does sleep at times during the day.  

The Board has not ignored C.B.'s opinion that the Veteran was working in 1999 prior to escalation of his PTSD, which C.B. ties to the 2005 hospitalization, and that the May 2013 psychologist's rationale that includes the fact that the Veteran could work in the past is misguided.  The Board simply does not agree.  It is noted that it appears that C.B. has assumed the role of an advocate, providing argument for a client rather than an expert providing dispassionate knowledgeable evidence.  

Again, C.B.'s argument is circular, he contends that the Veteran's PTSD worsened and caused him to be unemployable so therefore it is incorrect to rely on his earlier work history.  The facts remain that the Veteran had a demonstrated ability to be gainfully employed and his employment did not end because of psychiatric problems.  These facts are relevant.   

The Board has considered the Veteran's work history - that of a general laborer - and his educational background - that of a high school graduate.  This occupational and educational background is not so limited that the Board could reasonably conclude that the effects of his service connected disabilities render him unable to secure and follow a substantially gainful occupation.  The preponderance of evidence shows that his hearing loss and tinnitus, whether acting alone or with his PTSD, does not impact on his employability.  His PTSD symptoms amount to some difficulty getting along with others and some sleep difficulty (essentially that he dozes off during the day while sitting in a recliner).  These symptoms are more in line with causing him the kind of occupational impairment specified in the April 2009 examination report.  The preponderance of evidence shows that his PTSD does not render him unable to secure and follow a substantially gainful occupation; it instead causes the problems cited within a 50% PTSD disability evaluation with no real problems associated with his other two service connected disabilities.  

In fact, the problems the Veteran has cited clearly suggest a Veteran with a 50% PTSD evaluation who, because of a non-service connected problem that is unusually clear in this record, is now unable to work.  The fact that the Veteran has symptoms of a person with 50% PTSD only supports the fact that the evaluation of his PTSD is correct, it does not support of finding that the Veteran cannot work because of those symptoms, even with consideration of his work experience and education.  

In this regard, there are many facts that indicate that a TDIU is not warranted.  These include the Social Security finding, the consistent reason given for the Veteran leaving his last employment, the Veteran's own statements regarding his ability to function at this time, and the fact that he worked prior to the non-service connected problem existence (albeit with some problems, which is not in dispute).  While it would not be disputed that the Veteran can no longer work today, the question remains on what basis the Board can find that it is now his PTSD that would not allow him to work, when he was able to work with PTSD prior to his non-service connected problem.  

Beyond the best medical evidence, the preponderance of which is against granting the appeal, the facts of this case provide particularly negative evidence against the claim that a TDIU is warranted, including many of the Veteran's own prior statement, which the Board has reviewed in great detail.  

Here, the Board does not make a determination that the Veteran is unemployable due to his nonservice-connected disabilities as such is not the question before the Board.  Rather, as is required by law, what the Board determines is that, without regard to his nonservice-connected disabilities or his age, his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  

For the reasons stated above, the Board finds that the preponderance of evidence is against a finding that the Veteran's service-connected disabilities, whether acting together or in isolation, render him unable to secure and follow a substantially gainful occupation.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided adequate examinations in May 2013.  

In the February 2013 Remand, the Board directed that VA must provide adequate examinations in this case and that the AOJ must refer the case for extraschedular consideration for TDIU to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service (C&P).  There has been compliance with these directives.  The examinations were provided in May 2013 and the RO referred the case.  Of record is an April 2014 denial of a TDIU on an extraschedular basis by the Direction of Compensation Service.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to

ORDER

Entitlement to a TDIU is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


